Hamilton C.P. No. B9703305. This cause is pending before the court as an appeal from the Court of Common Pleas of Hamilton County. Upon consideration óf the motion of H. Fred Hoefle to withdraw as appellant’s counsel,
IT IS ORDERED by the court that the motion to withdraw as appellant’s counsel be, and hereby is, granted.
IT IS FURTHER ORDERED by the court, sua sponte, that the Ohio Public Defender be, and hereby is, appointed to represent the appellant.
IT IS FURTHER ORDERED by the court, sua sponte, that appellant’s brief shall be due on or before October 28,1998, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. XIX.